Citation Nr: 0026943	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic migraine 
headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
pes planus, an evaluation in excess of 10 percent each for 
chondromalacia of the left and right knee, and an evaluation 
in excess of 20 percent  for postoperative residuals of an 
umbilical hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1980 and from November 1981 to June 1990.  

The claim which has been recognized as being the initial 
claim for the benefits at issue was received on February 8, 
1993.  By rating action dated in April 1994 the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for chronic migraine headaches and a back 
disability and granted service connection for pes planus, 
bilateral chondromalacia and an umbilical hernia, each rated 
noncompensable.  The veteran appealed from those decisions.  
In December 1996 the veteran and his wife testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board).  In January 1997 the Board remanded the case to the 
regional office for further action.  

In a November 1999 rating action the regional office granted 
service connection for a low back disability.  Thus, the 
issue of service connection for a back disability is no 
longer in an appellate status.  The regional office confirmed 
and continued the denial of service connection for migraine 
headaches.  The regional office increased the evaluation for 
the veteran's pes planus to 10 percent and assigned 
10 percent evaluations each for chondromalacia of the 
veteran's left and right knees.  The regional office also 
increased the evaluation for the umbilical hernia residuals 
to 20 percent.  All of the increases were made effective 
February 8, 1993, the date of receipt of his initial claim. 
The case is again before the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's service medical records reflect that he 
complained of headaches related to traumatic episodes on 
several occasions during service. 

3.  On a VA examination in May 1997 probably tension 
headaches was diagnosed, with migraine headaches a 
possibility.  The examiner reviewed his service medical 
records and concluded that it was very unlikely that his 
current headaches were related to service.  In January 1998 
migraine headaches were diagnosed, but not related to 
service.  

4.  There is no reasonable probability that the veteran's 
currently diagnosed migraine headaches are related to his 
active military service. 

4.  The veteran currently has tender plantar fasciae with 
calluses.  His feet are flat without valgus or pronation and 
he has a normal gait.  

5.  The veteran's pes planus is productive of no more than 
moderate functional impairment.

6.  Range of motion of the veteran's knees is from 0 degrees 
to 150 degrees with crepitation but no heat or instability.  
He has mild degenerative arthritis and complains of pain 
involving both knees.  

7.  The veteran's knee disabilities are each productive of no 
more than moderate functional impairment.

8.  The veteran has had surgery for an umbilical hernia.  He 
currently has no hernia, but does have a slight bulge to the 
left of the umbilical ring which is reducible.  It causes 
some abdominal discomfort and some weakness.  
CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is not in order 
as there is no reasonable probability that his currently 
diagnosed headache disability began in service or is related 
to any incident during service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  Evaluations in excess of 10 percent for the veteran's pes 
planus, 10 percent each for his right and left knee 
disabilities and in excess of 20 percent for postoperative 
residuals of an umbilical hernia are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5276, 5010-5257, 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claims have been properly developed.

I.  The Claim for Service Connection for Chronic Migraine 
Headaches.

The veteran's service medical records reflect that he was 
seen in January 1986 for a rash on his legs and headaches for 
several days.  The headaches were on the left side of his 
head.  There was no aura, and he was not photophobic.  His 
throat was red and he had diffuse wheezing in the lungs.  
Asthma was to be ruled out.  In November 1986 he was seen for 
complaints including frontal headaches which began that 
morning.  He had nasal congestion and rhinorrhea and was 
evaluated as having a sinus condition.  In July 1987 he was 
seen for a deep aching pain in his ears.  He had no 
complaints of headaches, throat or abdominal pain.  The 
assessment was bilateral media/externa.  On a medical history 
form completed by the veteran at the time of a physical 
examination in December 1987 he reported that he had, or had 
had, chronic or frequent colds, frequent or severe headaches 
and dizziness or fainting spells.  These complaints were 
evaluated and it was noted that his headaches occurred once a 
week and were relieved after a half hour with aspirin.  On 
clinical evaluation no pertinent abnormality was noted.  

An emergency treatment note of November 1988 shows he was 
seen for various injuries related to an assault by his wife 
including being hit in the forehead with a shoe, which 
resulted in a contusion.   A similar note of December 1988 
shows he was seen for a pain in the head of 45 minute 
duration.  He reported he had been in good health until 
September when he was struck on the head with a telephone by 
his wife.  He had had several episodes of prior head trauma 
but had a constant headache on the right side and back of his 
head since September.  The assessment was chronic headaches.  
A consultation report from the neurology clinic in January 
1989 indicated that the veteran had headaches daily.  The 
impression was non focal post-traumatic headaches.  In 
December 1989 the veteran was seen for treatment of headaches 
following a car accident.  He had sustained trauma to the 
head and a loss of consciousness.  The assessment was post-
concussion syndrome.  When the veteran was examined for 
separation from military service in January 1990 the 
neurological examination was normal.  

In February 1993 the veteran submitted a claim for service 
connection for a hernia and a cyst.  He later amended the 
claim to include service connection for migraine headaches.

During a hearing before the Board in December 1996 the 
veteran testified that he had initially had problems with 
migraine headaches during service and that he continued to 
have problems with headaches.  

When the veteran was afforded a VA examination in May 1997 he 
reported that he had problems with headaches occurring 3 or 4 
times a week.  They were on the sides and back of the head 
and lasted for 5 to 7 minutes.  They were pulsating.  There 
was no aura or vomiting.  There might be nausea.  He took 
Tylenol for the headaches.  

On examination the pupils were probably equal and probably 
reacted to light.  His extra-ocular muscles were normal 
without nystagmus or diplopia.  The funduscopic examination 
showed no retina visible on the right, probably due to a 
cataract.  On the left the disc was sharp and there were no 
hemorrhages or exudates.  Visual fields were full to 
confrontation.  The diagnoses included headaches which were 
considered probably tension headaches although migraine was 
possible.  The examiner indicated that since the veteran's 
discharge from service he had had CT scans in 1993 and 1997 
that were negative.  He also noted that the records showed 
that the inservice head injury had cleared entirely and no 
headaches were noted at the time of the veteran's discharge 
from service.  Those factors made it seem very unlikely that 
the veteran's current headaches could be in any way service 
related.

The veteran was afforded a VA neurological examination in 
January 1998.  It was indicated that he had been struck on 
the head on two occasions in service.  He had a CAT scan done 
recently at the VA hospital that was negative.  He had 
pounding bilateral headaches that involved the frontal, 
vertical and occipital areas.  There was no aura.  They 
occurred 2 or 3 times a week.  The diagnosis was migraine 
without aura.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the veteran's service medical records reflect 
that he was observed on a number of occasions with complaints 
of headaches, generally related to head trauma he had 
sustained.  The headaches were never evaluated as a chronic 
disability or of the migraine type.  During the December 1996 
Board hearing, the veteran testified that he had had problems 
with migraine headaches during service, but that recollection 
is inconsistent with the medical evaluations in service.  
Headaches, probably tension headaches, but possibly migraine 
type, were diagnosed on a VA examination in May 1997.  That 
examiner, after review of the veteran's medical history 
expressed an opinion that it unlikely that the veteran's 
current headaches could be in any way service related.  A 
subsequent neurological evaluation in January 1998 
established that they were migraine headaches, but did not 
relate them to the noted episodes of head trauma in service.  
The medical evidence of record is consistent and reflects 
that although the veteran was seen on several occasions of 
headaches, they were generally related to traumatic incidents 
or illnesses.  The diagnosis of migraine type headaches was 
not entertained, and post-service review of the records has 
led to the opinion that the symptoms shown in service were 
not related to his post service diagnosis of migraine 
headache.  This evidence is  contradicted only by the 
veteran's recent testimony and recollections, unsupported by 
any corroborating medical or lay information.   Accordingly, 
it follows that entitlement to service connection for chronic 
migraine headaches is not in order.  38 U.S.C.A. § 1131.  The 
objective evidence of record is simply not weighed in the 
veteran's favor; nor is it evenly balanced so that a 
determination in his favor would be possible.  38 U.S.C.A. 
§ 5107.  

II.  The Claim for an Evaluation in Excess of 10 Percent for 
Pes Planus.

The veteran's service medical records reflect that when he 
was afforded a physical examination in December 1987 a 
notation of pes planus was made with no findings set forth.  
Service connection has been established for pes planus, and 
the disability is rated as 10 percent disabling.  

During the December 1996 Board hearing, the veteran related 
that his feet became flat while he was aboard ship.  He did 
not have any inserts but soaked his feet in hot water or 
Epson Salts.  He did not use special shoes and wore regular 
boots at work, which was quite strenuous; involving a lot of 
walking.  He could walk about one-eighth or a quarter of a 
mile before his feet and knees began hurting him.  He was 
currently employed as a security guard.  

When the veteran was afforded VA examinations in May 1997 
flat feet with calluses suggestive of poor mechanical 
function were described.  He stated that his feet were 
painful all the time.  He took extra-strength Tylenol, 1 or 2 
per day and nothing else.  Inserts were of no help.  He could 
walk one block but after that he had pain.  He was able to 
deep knee bend and hop on both feet and heel and toe walk 
relatively easily.  He had pain on those maneuvers.  His feet 
were 100 percent on the floor.  Range of motion of the ankles 
and toes appeared to be normal and his gait appeared to be 
normal.  He had calluses over the 2nd and 3rd metatarsal on 
each foot.  X-ray studies showed a borderline hallux valgus 
defect on the left foot.  There were no significant right 
foot findings.  

The veteran was afforded another VA examination in January 
1998.  He reported daily foot pain.  His feet were flat.  
Inserts were of no help.  He had tender plantar fasciae.  The 
metatarsophalangeal joints bilaterally dorsiflexed and 
plantar flexed to 45 degrees without much visible discomfort.  
His right ankle ranged from 0 degrees to 35 degrees of 
plantar flexion with 70 degrees of inversion on the right.  
On the left flexion ranged from 0 degrees to 45 degrees with 
70 degrees of inversion.  There was some discomfort on 
plantar flexion of the right ankle.  The veteran worked daily 
without missing.  His gait appeared normal.  There were two 
calluses about 1.5 inches in diameter over the third 
metatarsophalangeal joint.  He feet were flat on the floor 
but were without valgus or pronation.  The Achilles tendons 
were straight up and down.  There was no hallux valgus except 
on X-ray study.  The diagnosis was flat feet with plantar 
fasciitis.  

A 10 percent evaluation is warranted for moderate acquired 
flatfoot with weight bearing line over or medial to the great 
toe, inward bowing of the Achilles tendon and pain on 
manipulation and use of the feet with the condition bilateral 
or unilateral.  A 20 percent evaluation is warranted for 
unilateral flatfoot when the condition is severe with 
objective evidence of marked deformity (pronation abduction, 
etc.) pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities.  A 30 percent 
evaluation is provided for severe bilateral flatfoot.  
38 C.F.R. Part 4, Code 5276.  

In this case, the record reflects that the veteran complains 
of daily pain involving his feet and the VA examination has 
disclosed tender plantar fasciae.  He also has calluses over 
the third metatarsophalangeal joints of the feet.  However, 
his gait is normal.  Although his feet are flat on the floor, 
there is no valgus or pronation.  Thus, the objective 
findings are consistent with those required for a 10 percent 
evaluation, but inconsistent with those specified for a 
higher evaluation.  Furthermore the evidence of record does 
not describe manifestations of the veteran's pes planus which 
would be productive of more than moderate functional 
impairment and as such would not warrant entitlement to an 
evaluation in excess of 10 percent under the provisions of 
Diagnostic Code 5276.  

III.  The Claims for Evaluations in Excess of 10 Percent Each 
for Chondromalacia of the Left knee and Chondromalacia of the 
Right Knee.

When the veteran was afforded the May 1997 VA orthopedic 
examination he reported problems with his knees.  He stated 
that they would grind often, especially the left knee.  There 
was no current swelling although he had had swelling in 
service.  He took Tylenol.  

On examination deep knee bending, heel and toe walking and 
hopping on both feet were without visible pain although the 
veteran verbalized discomfort.  He arose from the chair in 
the waiting room without using his hands but did lurch some 
forward.  Babinski, Oppenheim and ankle clonus were negative.  
Straight leg raising test was negative.  He was able to take 
his shoes and pants off while in a standing position although 
he used one hand to balance on the sink.  He was somewhat 
slow in getting onto the table but he did not seem especially 
uncomfortable.  He was able to go from the supine to the 
sitting position and to have his knee jerks performed without 
much assistance from his hands.  His knee jerks and ankle 
jerks were 2/2.  Range of motion of the knees was from 0 
degrees to 150 degrees without visible pain on abduction, 
adduction or anterior/posterior drawer bilaterally.  There 
was no swelling and only minimal or no crepitus.  There was 
no visible pain or verbal pain on patellofemoral grind.  The 
veteran denied having any locking in his knees.  X-ray 
studies showed very minimal degenerative lipping of both 
knees at the posterior/inferior pole of either patella.  
There was no compartment narrowing or effusion.  The 
diagnosis was minor knee pain.  The examiner commented that 
the veteran might have chondromalacia involving the knees but 
the knees moved normally.  

When the veteran was afforded the January 1998 VA orthopedic 
examination he complained that both knees were painful.  He 
was not taking any medication but just attempted to stay off 
of his feet.  His knee conditions were better prior to 
working and worse after he worked.  He did not use canes or 
crutches.  He had walked on ladders on ships in the Navy and 
still did that.  He was a security officer and had missed no 
time from work.  

Range of motion of the knees was from 0 degrees to 150 
degrees.  There was moderate to marked crepitus bilaterally 
and minimal visible discomfort on full flexion.  There was no 
visible discomfort or instability on abduction, adduction or 
anterior/posterior drawer sign testing.  Walking and climbing 
stairs as a security guard increased his pain.  Deep knee 
bending was to 50 percent due to knee pain.  Heel and toe 
walking were all right.  Hopping on both feet 10 times caused 
knee pain.  X-ray studies of the knees showed minor 
degenerative changes.  There was no evidence of articular 
narrowing and no bony deformities.  The diagnosis was 
degenerative joint disease of the knees with the left being 
greater than the right.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Code 5003.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257.  

In this case, the evidence reflects that the veteran 
complains of pain involving his knees and the most recent VA 
orthopedic examination showed moderate to marked crepitation 
involving the knees.  However, there was no limitation of 
motion of his knees and no heat or instability of the knees.  
Although degenerative arthritis was shown on X-ray study, 
that condition was described by the examiner as minor in 
nature.  The functional impairment resulting from his pain is 
relatively slight in degree as he is able to work full-time 
at a job which requires extensive walking and even climbing.  
Accordingly, under the circumstances, the Board concludes 
that each knee condition is productive of no more than slight 
impairment and as such would not warrant entitlement to an 
evaluation in excess of 10 percent for either knee under the 
applicable diagnostic codes. 

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examinations have 
disclosed some knee pain, a slight functional impairment as 
well as crepitation and minor degenerative arthritis and 
those findings have been considered by the Board in 
evaluating the degree of severity of the veteran's bilateral 
knee condition.  However, there was no indication of any 
functional loss due to weakness, fatigability or 
incoordination.  Accordingly, for the reasons already 
discussed, the Board concludes that an evaluation in excess 
of 10 percent each for the veteran's right and left knee 
disabilities is not warranted.  

IV.  The Claim for an Evaluation in Excess of 20 Percent for 
Postoperative Residuals of an Umbilical Hernia.

The veteran's service medical records reflect that he had an 
umbilical hernia repair in 1989.  

The veteran was hospitalized by the VA in September 1993 with 
a complaint of a persistent periumbilical pain with an 
intermittent bulge.  A repair of a recurrent umbilical hernia 
was performed.  

The veteran was afforded a VA gastrointestinal examination 
later in September 1993.  There was a 4-centimeter repaired 
umbilical hernia with the sutures still in place.  The 
diagnosis was recurrent umbilical hernia.  

By rating action dated in April 1994 service connection was 
granted for postoperative residuals of an umbilical hernia, 
and that condition is currently rated as 20 percent 
disabling.    

During the December 1996 hearing before the Board, the 
veteran testified that his primary problem was with his 
hernia.  

The veteran was again afforded a VA gastrointestinal 
examination in May 1997.  He complained of intermittent pain 
2 to 3 times a week.  On abdominal examination, there was no 
hernia palpated at rest.  The umbilicus appeared somewhat 
scarred and enlarged.  The abdomen was not distended.  There 
was pain on bearing down and a slight bulge to the left of 
the umbilical ring with bearing down.  The examiner commented 
that the hernia appeared to be entirely reducible.  

On another VA gastrointestinal examination in January 1998 he 
complained of discomfort in the periumbilical region.  He had 
some nausea but no vomiting.  On examination there was a .5-
centimeter area near the umbilicus, perhaps 1/2 inch from it, 
that was prominent and which did not change with bearing down 
and which had not changed in size since the previous 
examination.  The diagnosis was periumbilical nodule of 
uncertain nature. 

A 20 percent evaluation is warranted for a small 
postoperative ventral hernia which is not well supported by a 
belt under ordinary conditions or a healed ventral hernia or 
a postoperative wound with weakening of the abdominal wall 
and indications for a supporting belt.  A 40 percent 
evaluation requires a large ventral hernia which is not well 
supported by a belt under ordinary conditions.  38 C.F.R. 
Part 4, Code 7339.

In this case, the record reflects that the veteran has 
complained of intermittent pain at the site of the umbilical 
hernia repair and the examination disclosed a mild bulge with 
bearing down at the left edge of the umbilical ring.  When 
the veteran was most recently examined in January 1998 the 
examiner indicated that the bulge or nodule was of an 
uncertain nature.  Furthermore, the bulge or nodule was small 
and readily reducible.  There are no indications for a 
supporting belt.  Accordingly, under the circumstances, it 
follows that the criteria for the next higher evaluation of 
40 percent under Diagnostic Code 7339 for the postoperative 
residuals of the veteran's umbilical hernia have not been 
met.  

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected 
condition.  The Court noted that the distinction might be 
important in terms of, among other things, determining the 
evidence that could be used to decide whether the original 
rating on appeal was erroneous.  The Court indicated that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  The 
medical evidence of record in this case indicates that the 
veteran's conditions have not changed significantly since the 
initial rating and thus possible staging of the ratings under 
Fenderson is not for consideration. 

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for increased ratings for the 
disabilities at issue; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt 
regarding any material matter regarding any of those issues.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for chronic migraine 
headaches is not established. 

Entitlement to an evaluation in excess of 10 percent for pes 
planus, an evaluation in excess of 10 percent each for the 
veteran's right and left knee disabilities, and an evaluation 
in excess of 20 percent for postoperative residuals of an 
umbilical hernia is not established.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

